DETAILED ACTION

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "831" and "833" have both been used to designate a front seam. This problem could be corrected by modifying the leader line for reference character “833” so that it extends to the seam at the rear of the interstitial member 835 instead of the seam at the front of the interstitial member 835.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 10, “and extends” should be changed to --that extends--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fischer et al. (US 2020/0094770 A1). Fischer discloses an inflatable airbag assembly comprising: an inflatable airbag cushion 106 to be disposed within a utility component 136 that is partially disposed over a vehicle seating position, wherein the airbag cushion is configured to initially deploy from the utility component in a downward trajectory and curve around the utility component in a rearward and upward trajectory to be positioned between the utility component and a seat 108 of the vehicle seating position; and an inflator 150 configured to supply inflation gas to the airbag cushion during deployment, wherein the airbag cushion comprises a single inflatable chamber with a first portion that extends downward and forward from the utility component and a second portion that extends both downward from the utility component and rearward and upward from the utility component (Fig. 1). In a deployed configuration the airbag cushion is disposed between the utility component and a seat base 127 of the seat of the vehicle seating position and between the utility component and a seatback 128 of the seat of the vehicle seating position (Fig. 1). The airbag cushion, in the deployed configuration, extends vertically from below the utility component to above the utility component (Fig. 1). The airbag cushion comprises folds (paragraph 0043), wherein the folds of .
Claims 9, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Line et al. (US 2019/0111877 A1). Line discloses an airbag assembly comprising: an occupant accessory comprising: a first arm 40 coupled to a vehicle seating position on at least one lateral side of the vehicle seating position; a utility component 46 coupled to the arm configured to extend laterally over the vehicle seating position; and an airbag 74 disposed within the utility component, wherein the airbag initially deploys in a downward trajectory and subsequently curves around the utility component between the utility component and a seatback 22 of the vehicle seating position. The utility component is movable between a stowed position (Fig. 2A) and a use position (Fig. 2B), wherein, in the use position, the utility component is at least partially disposed over the vehicle seating position. The utility component comprises a cover 60 on a bottom surface of the utility component, wherein the cover opens upon deployment of the airbag.
Claim Rejections - 35 USC § 103
Claims 1, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Line et al. (US 2019/0111877 A1) in view of Anonymous (RD 592019). Line teaches an inflatable airbag assembly comprising: an inflatable airbag cushion 74 to be disposed within a utility component 46 that is partially disposed over a vehicle seating position, wherein the airbag cushion is configured to initially deploy from the utility component in a downward trajectory to be positioned between the utility component and a seat 20 of the vehicle seating position; and an inflator (paragraphs 0001-0002) configured to supply inflation gas to the airbag cushion during .
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Line et al. (US 2019/0111877 A1) in view of Anonymous (RD 592019) as applied to claim 1 above, and further in view of Jung (US 2020/0122670 A1). Line does not explicitly teach the limitations of claims 2 and 3. Jung teaches an inflator 600 mounted in a seat S of a vehicle seating position and a tube 610 coupled to the inflator and an airbag cushion 200, wherein the tube is configured to supply inflation gas from the inflator to the airbag cushion during deployment. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to mount the inflator in Line in a seat with the inflator coupled to the airbag via a tube, according to the known technique taught by Jung, in order to minimize the size and weight of the utility component, to thereby make it easier to move the utility component. Mounting the inflator remotely would also advantageously allow for more compact designs for the utility component that are sleeker and therefore potentially more aesthetically pleasing.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2020/0094770 A1) in view of Anae et al. (US 2018/0244234 A1). Fischer does not teach a tether as recited in claim 6. Anae teaches a tether 120 with a first end 130 coupled to an interior surface of an occupant-facing panel 112 and a second end 150 coupled to an anchor point 160, wherein during deployment the tether is drawn taut and exerts a force on the occupant-facing panel to curve the occupant-facing panel of the airbag cushion rearward and upward. It would have been obvious before the effective filing date of the claimed invention to a person having 
Claims 11, 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Line et al. (US 2019/0111877 A1) in view of Freisler (DE 102017128097 A1). Line teaches the limitations of claim 9, as explained above. Line further teaches an inflator (paragraphs 0001-0002). Line does not teach the limitations of claims 11, 13, 15 and 19. Freisler teaches a first arm (e.g., 6 and also, optionally, 8) that is rotatable relative to a vehicle seating position in a longitudinal direction of the vehicle seating position (Figs. 1-4), wherein a utility component 4 is adjustable in an upward and downward direction relative to the vehicle seating position and in a fore and aft direction relative to the vehicle seating position (paragraphs 0030-0032, 0035, 0036, 0057, 0065 and 0069 of the English translation; Fig. 5). A second arm (e.g., 38 and also, optionally, 36) is connected to the vehicle seating position at an opposite lateral side of the vehicle seating position of the first arm, wherein the second arm is connected to the utility component and the utility component is configured to extend laterally across the vehicle seating position from the first arm to the second arm. An inflator 48 is disposed within the utility component (paragraphs 0058 and 0072 of the English translation; Fig. 6). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make a utility component as taught by Line that is adjustable with respect to the vehicle seating position, according to the known technique taught by Freisler, in order to position the utility component in “the best possible use position with respect to the vehicle occupant” (paragraph 0032 of the English translation). It would have been obvious .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Line et al. (US 2019/0111877 A1) in view of Jung (US 2020/0122670 A1). Line teaches the limitations of claim 9, as explained above. Line further teaches an inflator (paragraphs 0001-0002). Jung teaches an inflator 600 to be mounted within a seat S of a vehicle seating position and a tube 610 disposed within a first arm 400, wherein the tube couples the inflator to an airbag 200, wherein inflation gas is supplied to the airbag from the inflator via the tube. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to mount the inflator in Line in a seat with the inflator coupled to the airbag via a tube disposed within the first arm, according to the known technique taught by Jung, in order to minimize the .
Response to Arguments
Applicant’s arguments filed on July 20, 2021 with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) over Anonymous (RD 592019) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made, as set forth above.
Applicant's arguments filed on July 20, 2021 with respect to the 35 U.S.C. 102(a)(1) rejection of claim 9 over Line et al. (US 2019/0111877 A1) have been fully considered but they are not persuasive. Applicant argues that “Line fails to describe "an airbag disposed within the utility component, wherein the airbag initially deploys in a downward trajectory and subsequently curves around the utility component between the utility component and a seatback of the vehicle seating position" as recited in amended independent claim 9.” The airbag 74 in Line may initially deploy in a downward trajectory through the opening at second lid 60 and in an upward trajectory through the opening at first lid 50 (e.g., when both lids 50 and 60 open at the same time (see paragraph 0062)). As indicated in the annotated FIG. 5A in applicant’s remarks, the airbag “subsequently curves around the carrier”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802.  The examiner can normally be reached on M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEITH J FRISBY/Primary Examiner, Art Unit 3616